Citation Nr: 0028750	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

The propriety of the initial noncompensable evaluation 
assigned for the service-connected bilateral athlete's foot 
with onychomycosis of the toenails.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to July 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Since March 1998, the veteran's service-connected 
bilateral athlete's foot with onychomycosis of the toenails 
has been shown to have been productive of a level of 
disablement that more nearly approximates a skin disability 
manifested by exudation or itching involving an extensive 
area; exudation or itching constant, extensive lesions or 
marked disfigurement has not been shown.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation for the service-connected bilateral athlete's foot 
with onychomycosis of the toenails have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.20, 4.118 including Diagnostic Code 7806 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

In March 1998, the RO was in receipt of the veteran's claim 
of service connection for athlete's foot and fungus of the 
toenails.  

The veteran was afforded a VA skin examination in October 
1998.  At that time, the veteran presented with concerns 
about his athlete's foot and the fact that he was getting 
some fungus infection of the toenails.  The examiner 
described the dermatophytosis of the feet as appearing to be 
quiescent and under good control.  No interdigital problems 
were detected, and no evidence of any significant involvement 
of the toenails was demonstrated.  The final diagnosis 
included that of athlete's foot, both feet, controlled at 
this time, with no significant fungal infection of the 
toenails demonstrated.  

In a rating decision dated in November 1998, the RO granted 
service connection for bilateral athlete's foot and assigned 
a noncompensable evaluation effective March 23, 1998; service 
connection for fungal infection of the toenails was denied.  

In December 1998, the RO received the results of an 
examination conducted for VA in October 1998.  At that time, 
the veteran had complained of itching and sweating of his 
feet.  The examination showed some scaling of the skin of 
both feet, as well as onychomycosis of the toenails, more 
marked on the great toenail of each foot.  The examiner 
concluded that the veteran was currently suffering from tinea 
pedis and onychomycosis of the foot.  

A rating decision issued in January 1999 continued the prior 
noncompensable evaluation for the service-connected bilateral 
athlete's foot, as well as the denial of service connection 
for fungal infection of the toenails.  The veteran filed a 
Notice of Disagreement expressing dissatisfaction with this 
decision in January 1999.  

In support of his claim, the veteran submitted medical 
records from a private physician dated in February 1998 which 
documented that the veteran was suffering from onychomycosis 
of the toenails.  It was noted that the condition had been 
giving him some difficulty and seemed to be getting worse.  
It was reported that the nails were striated and yellowed and 
dark.  

In a rating decision dated in March 1999, the RO ultimately 
granted service connection for onychomycosis of the toenails 
and continued a noncompensable evaluation for a combined 
disability manifested by bilateral athlete's foot with 
onychomycosis of the toenails.  

In his substantive appeal dated in April 1999, the veteran 
reported having chronic and extensive itching, as well as 
brittle and cracking nails.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected bilateral athlete's foot with 
onychomycosis of the toenails is rated by analogy as 
noncompensably disabling under the provisions of Diagnostic 
Code 7806 for eczema.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned for skin disability manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Finally, a 50 percent evaluation is assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  

The Board finds that, since March 1998, the veteran's 
service-connected bilateral athlete's foot with onychomycosis 
of the toenails has been demonstrated by a level of 
impairment that more nearly approximates a disability picture 
consistent with that of exfoliation, exudation or itching, 
involving an extensive area, sufficient to warrant the 
assignment of a 10 percent evaluation under Diagnostic Code 
7806.  

Significantly, a careful review of the evidence of record 
shows that the veteran has consistently complained of 
persistent itching of his feet, as well as brittle and 
cracking toenails.  

Hence, the preponderance of the evidence supports the 
assignment of an initial 10 percent evaluation for the 
service-connected bilateral athlete's foot with onychomycosis 
of the toenails.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected bilateral 
athlete's foot with onychomycosis of the toenails as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, since March 1998, the 
veteran has demonstrated a level of impairment consistent 
with a 10 percent evaluation for the service-connected 
bilateral athlete's foot with onychomycosis of the toenails.  



ORDER

An initial 10 percent rating for the service-connected 
bilateral athlete's foot with onychomycosis of the toenails 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 

